Citation Nr: 0835547	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  08-05 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance 
under Title 38 United States Code, Chapter 30.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1968 to August 1972; and in the United 
States Navy from August 1973 to August 1979 and from August 
1982 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2008, the veteran presented sworn testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the VA claims folder.  The veteran subsequently submitted 
additional evidence directly to the Board, along with a 
waiver of consideration of that evidence by the RO.  See 38 
C.F.R. § 20.1304 (2007).

In August 2008, a motion to advance this case on the Board's 
docket was denied by the undersigned.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1. The veteran served on active duty from August 1968 to 
August 1972; from August 1973 to August 1979; and from August 
1982 to August 1988.

2. The veteran did not apply for and was not awarded Chapter 
34 benefits prior to December 31, 1989.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under 38 C.F.R. Chapter 30 have not been met.  38 
U.S.C.A. §§ 3011, 3012, 3221 (West 2002); 
38 C.F.R. §§ 21.7042, 21.7043, 21.7044 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to eligibility for educational 
assistance under 
38 U.S.C. Chapter 30. 

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable herein.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The facts regarding this claim are not in dispute.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court 
of Appeals for Veterans Claims held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
issue on appeal.  Application of pertinent provisions of the 
law and regulations will determine the outcome.  No amount of 
additional evidentiary development would change the result of 
this case; therefore no VCAA notice is necessary.  See also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The Board adds that general due process considerations have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has been provided 
ample opportunity to present evidence and argument in support 
of his claim, and he has in fact done so.  As indicated 
above, he testified at a videoconference hearing before the 
undersigned Veteran's Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Chapter 30 eligibility

An individual may establish eligibility for basic VA 
educational assistance based active duty service under 
certain terms, conditions, and requirements as listed in 
38 C.F.R. § 21.7042(a).  The only provision pertinent to this 
case is that the individual must after June 30, 1985, either 
(i) first become a member of the Armed Forces, or (ii) first 
enter on active duty as a member of the Armed Forces.  
See 38 U.S.C.A.  § 3011(a)(1) (West 2002); 38 C.F.R. § 
21.7042 (2007).  

Chapter 34 eligibility

Eligibility for VA educational assistance under Title 38, 
United Sates Code Chapter 34 was established for those 
veterans who (A) served for a period of more than 180 days, 
any part of which occurred after January 31, 1955, and before 
January 1, 1977, and who were discharged or released 
therefrom under conditions other than dishonorable; (B) who 
contracted with the Armed Forces and were enlisted in or 
assigned to a reserve component prior to January 1, 1977, and 
as a result of such enlistment or assignment served on active 
duty for a period of more than 180 days, any part of which 
commenced within 12 months after January 1, 1977, and were 
discharged or released there from under conditions other than 
dishonorable; or 
(C) were discharged or released from active duty, any part of 
which was performed after January 31, 1955, and before 
January 1, 1977, or following entrance into active service 
from an enlistment provided for under subparagraph (b) 
because of  service-connected disability.  See 38 U.S.C.A. § 
3452(a)(1) (West 2002). 

Chapter 34 "conversion"

Chapter 34 of title 38, U.S. Code was the Vietnam-Era G.I. 
Bill.  By congressional action, the entire Chapter 34 program 
expired on December 31, 1989.  
See 38 U.S.C.A. § 3462(e).  Therefore, Chapter 34 benefits 
may not be retroactively awarded, as the program has expired.  
VA cannot provide educational assistance benefits under 
Chapter 34.  VA is precluded from doing so by law.  See 38 
U.S.C.A. § 3462 (West 2002).  

Veterans who were eligible for educational benefits under 
Chapter 34 as of December 31, 1989 may, under certain 
circumstances, convert Chapter 34 benefits to Chapter 30 
benefits.  Those circumstances are set forth in 38 C.F.R. § 
21.7044.  
To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must [in pertinent part]:  (1) have met the 
requirements of 38 U.S.C. chapter 34, as in effect on 
December 31, 1989, establishing eligibility for educational 
assistance allowance under that chapter; (2) as of December 
31, 1989, have entitlement remaining for educational 
assistance allowance under 38 U.S.C. chapter 34; (3) before 
apply for educational assistance, must: (i) complete the 
requirements for a secondary diploma or an equivalency 
certificate or (ii) successfully complete (or otherwise 
receive academic credit for) 12 semester hours in a program 
of education leading to a standard college degree; (4) after 
June 30, 1985 (i) serve at least three years continuous 
active duty in the Armed Forces; (5) upon completion of the 
requisite active duty service (i) continue on continue on 
active duty; or (ii) be discharged from active duty with an 
honorable discharge; (6) have been on active duty at any time 
during the period beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active duty without a break 
in service.  See 38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002); 38 C.F.R. § 21.7044(a) (2007). 

Analysis

In general, eligibility for benefits under Chapter 30 of the 
United States Code [the Montgomery GI Bill] hinges upon a 
claimant first entering into military service after June 30, 
1985.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 C.F.R. 
§ 21.7042 (2007).  As indicated above, the veteran's DD 214 
forms demonstrate that he served on active duty from August 
1968 to August 1972, from August 1973 to August 1979, and 
from August 1982 to August 1988.  Accordingly, pursuant to 38 
U.S.C.A.(a)(1)(A), the veteran cannot qualify for the 
Montgomery GI Bill benefits under Chapter 30 because he did 
not first enter into active military service after June 30, 
1985.

However, there are other bases for eligibility under the 
Montgomery GI Bill.  The only such basis which is potentially 
relevant here is found in 38 U.S.C.A. § 3011(a), which 
provides that persons with eligibility under 38 U.S.C. 
Chapter 34 [the Vietnam Era GI Bill] may establish 
eligibility for educational assistance under Chapter 30.  
Such Chapter 30 eligibility may be established based on 
active duty service under the terms, conditions, and 
requirements identified in 38 C.F.R. 
§ 21.7042(a), as set forth above.

Of critical importance in this case is the 38 C.F.R. § 
21.7042 requirement that "[a]s of December 31, 1989, the 
individual must have entitlement remaining for educational 
assistance allowance under 38 U.S.C. Chapter 34."  See 38 
C.F.R. 
§ 21.7044(a)(2) (2007).  

Pursuant to 38 U.S.C.A. § 3462, and 38 C.F.R. § 21.1042, an 
eligible person's ending date of eligibility for educational 
assistance benefits under 38 U.S.C.A. Chapter 34 was ten 
years after his release from active duty, or December 31, 
1989, whichever was earlier.  Thus, all Chapter 34 
eligibility ended December 31, 1989.  Crucially, the entire 
Chapter 34 program was discontinued by law effective January 
1, 1990, and no benefits could be paid under that program on 
or after that date.  
See 38 U.S.C.A.(e) (West 2002) ["educational assistance 
shall not be afforded any eligible veteran under this chapter 
. . . after December 31, 1989"].  

The evidence of record does not indicate that the veteran 
applied for or was awarded Chapter 34 benefits based on his 
active military service prior to the termination of the 
Chapter 34 program on December 31, 1989, nor does the veteran 
so contend.  The veteran may not properly assert retroactive 
eligibility under Chapter 34, as VA is precluded from 
providing educational assistance benefits by law.  See 38 
U.S.C.A. § 3462 (West 2002).  

Because the veteran's eligibility for Chapter 34 benefits was 
not established prior to the expiration of the program, he 
does not have the requisite "remaining eligibility" as 
mandated under 38 C.F.R. § 21.7044(a)(2).  Accordingly, with 
regard to Chapter 30 benefits [benefits under the Montgomery 
GI Bill], eligibility cannot be established through 
conversion of Chapter 34 eligibility.  The veteran's claim 
fails on that basis.  

The Board acknowledges the veteran's arguments that he served 
on active duty for many years and wants to further his 
education.  To some degree, the veteran appears to be raising 
an argument couched in equity.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  
See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  Pursuant to the 
applicable legal criteria, there is simply no basis upon 
which to grant Chapter 30 benefits in this case.

In sum, the Board concludes that the veteran cannot receive 
educational assistance benefits under Chapter 30 as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
criteria for eligibility to educational assistance benefits 
under Chapter 30 have not been met and the claim, therefore, 
is denied.  See 38 U.S.C.A. § 3011, 3012 (West 2002); 38 
C.F.R. §§ 21.7042, 21.7044 (2007).







ORDER

Basic eligibility for VA educational assistance under 38 
U.S.C.A. Chapter 30 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


